1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ANDREW M. TAFOYA,

 8          Plaintiff-Appellee,

 9 v.                                                                          No. 31,562

10 DORENE CLELAND and MAX
11 CLELAND,

12          Defendants-Appellants.


13 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
14 Sheri A. Raphaelson, District Judge

15 Emery Law Firm, PC
16 Kelan Emery
17 Taos, NM

18 for Appellee

19 Caren I. Friedman
20 Santa Fe, NM

21 Phillip Trujillo
22 Espanola, NM

23 for Appellants
2
1                             MEMORANDUM OPINION

2 BUSTAMANTE, Judge.

3       Summary reversal was proposed for the reasons stated in the notice of proposed

4 disposition. No memorandum opposing summary reversal has been filed, and the time

5 for doing so has expired.

6       Reversed.

7       IT IS SO ORDERED.



8
9                                       MICHAEL D. BUSTAMANTE, Judge

10 WE CONCUR:



11
12 CELIA FOY CASTILLO, Chief Judge



13
14 JAMES J. WECHSLER, Judge




                                           3